Citation Nr: 0016752	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  96-43 054	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Baltimore, Maryland


THE ISSUES

1. Entitlement to an increased rating for a right knee 
disorder, currently rated as 10 percent disabling.  

2. Entitlement to an increased rating for a post operative 
left knee disorder, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from September 1990 to 
December 1992.  

By rating action of January 1994, the RO in Buffalo, New York 
granted service connection for Osgood-Schlatter Disease in 
both the left knee and the right knee, each rated 10 percent 
disabling.  In a rating action of August 1995, the Buffalo, 
New York RO proposed to reduce the evaluation for the 
veteran's service connected left and right knee disorders 
from 10 percent to noncompensably disabling.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1995 rating action in which 
the RO reduced the disability evaluation from 10 percent to 0 
percent for both the left knee disorder and right knee 
disorder.  In October 1998 the veteran appeared and gave 
testimony at a Board hearing in Washington, D.C., before the 
undersigned Board member.  This case was remanded by the 
Board for further development in January 1999.  The veteran 
subsequently moved to Maryland, and the case was thereafter 
transferred to the RO in Baltimore, Maryland.  In a rating 
action of December 1999 that RO restored a 10 percent rating 
for the veteran's right knee disorder and a 10 percent rating 
for a left knee disorder, both effective from December 17, 
1992, the day following discharge from service.  The appeal 
has continued for higher ratings.  

It is noted that the RO in Buffalo denied an evaluation in 
excess of 40 percent for a low back disability in a rating 
action of February 1998.  In January 1999 a Notice of 
Disagreement was received in regard to this rating decision.  
The veteran was provided a Statement of the Case in regard to 
this issue in March 1999, but he did not file a substantive 
appeal pertaining to this issue.  Accordingly, only the 
issues listed on the title page of this decision are before 
the Board at this time.  


REMAND

Service medical records show that the veteran was seen in 
July 1991 for complaints of bilateral knee pain of one year's 
duration.  The pain was reported to be worse in the left knee 
than the right, and worse after exercise.  The veteran 
reported a history of a left arthroscopic meniscectomy in 
1989.  Evaluation revealed that both knees were stable with 
tender patellar compression and crepitus.  McMurray testing 
on the left knee was positive.  The diagnosis was bilateral 
patellofemoral pain syndrome.  The veteran was prescribed 
Indocin and given quad strengthening exercises and light duty 
for two weeks.  In September 1991, the veteran was seen for 
tenderness around the patellae.  The knees were stable and 
range of motion was full, bilaterally.  McMurray and drawer 
sign were negative.  In February 1992, the veteran complained 
of right knee pain.  It was noted at that time that the 
lateral collateral ligament was popping over a bony 
protrusion; no right disorder was diagnosed.  

On VA examination in May 1993, the veteran reported pain in 
both knees at the area of the upper anterior tibia.  On 
examination, both tibial tubercles were tender on mild 
pressure.  The diagnosis was moderately severe bilateral 
Osgood-Schlatter disease.  

During VA examination in June 1995, the veteran reported 
minimal complaints of anterior knee pain with occasional 
activity. On examination, the veteran was noted to have full 
range of motion in both knees.  There was no tenderness on 
palpation of either knee.  There were no effusions or 
instability present in either knee.  There was an absence of 
knee reflex, bilaterally.  Sensory examination was completely 
within normal limits to light touch throughout both lower 
extremities.  

On VA examination in January 1998 the veteran presented a six 
year history of intermittent pain and swelling in both knees, 
primarily on climbing stairs and on running.  Rest eased the 
pain and the veteran indicated that he did not limit his 
activities as a result of his left and right knee 
disabilities.  On examination, both knees showed prominent, 
tender, proximal tibias.  There was no swelling, fluid, heat 
or erythema.  There was mild to moderate crepitus bilaterally 
on extension.  There was no subluxation, contracture, laxity 
or instability.  McMurray's sign was negative, bilaterally.  
Range of motion revealed extension to 0 degrees and flexion 
to 135 degrees, bilaterally.  X-rays of both knees were taken 
and showed no bony, joint space or soft tissue abnormalities.  
The diagnostic impression was Osgood-Schlatter's disease in 
both knees.  

The physician who conducted the January 1998 VA examination 
did not specifically discuss excess pain, weakness, 
fatigability, or incoordination, particularly in the work 
place.  In addition, the examiner on that occasion made no 
comment concerning functional loss on examination pursuant to 
the provisions of 38 C.F.R.§§ 4.40 and 4.45, and the 
guidelines set forth by the United States Court of Veterans 
Appeals (Court) in DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In its January 1999 remand the RO was instructed to afford 
the veteran a special VA orthopedic examination to determine 
the nature and severity of both knee disorders.  Range of 
motion in each knee in degrees of motion was to be reported, 
as well as whether there was recurrent subluxation or lateral 
instability in either knee and, if so, the degree of 
severity.  The examiner was to review the veteran's medical 
and employment history and comment on the effects of his knee 
disabilities on his ordinary activity and how each knee 
disorder impaired him functionally, particularly in the 
workplace.  In addition, the examiner was to specifically 
comment on the degree of functional loss, if any, resulting 
from pain on undertaking motion, weakened movement, excess 
fatigability, or incoordination in compliance with 38 C.F.R. 
§§ 4.40 and 4.45 (1999) and the Court's decision in DeLuca, 
supra.  

Pursuant to the Board's January 1999 remand, the veteran was 
afforded a VA examination in October 1999.  The veteran's 
clinical records were reviewed.  It was noted that the 
veteran complained that he was unable to sit with his knees 
flexed for any length of time because they would become 
painful and he would then have to extend them.  Difficulty 
going up and down stairs was also reported.  Evaluation of 
the knees revealed rather prominent, nontender tubercles on 
both knees, which could still be considered as within the 
normal range.  He could flex his left knee to 130 degrees and 
extend to 0 degrees.  On extension of the left knee there was 
femoropatellar grinding and mild tenderness under the 
inferior margin of the patella with some mild grinding.  
There was no evidence of any laxity of the left knee.  The Mc 
Murray's test was negative.  The veteran could flex his right 
knee to 138 degrees and extend the knee to 0 degrees.  There 
was minimal to mild femeropatellar grinding on extension.  
There was a negative McMurray's test and no evidence of any 
ligamentous laxity in the right knee.  The impression was 
that of arthroscopic examination of the left knee by history.  
It was noted that he had a good gait with no limping and no 
complaints.  The veteran was reported to be pursuing a 
masters degree and to have a job as assistant basketball 
coach at a university.  

While the above discussed October 1999 VA orthopedic 
examination was quite comprehensive and detailed in many 
respects, it nonetheless fails to fully comply with the 
Board's remand instructions of January 1999, the Court's 
requirements as set forth in DeLuca, and the requirements of 
38 C.F.R. § 4.40, or 4.45.  While the examiner did note that 
there was tenderness in the left patella on knee extension, 
which can be interpreted as indicating some pain on left knee 
motion, the examination report contains no comment indicating 
the presence or absence of pain or tenderness on motion of 
the right knee.  Moreover, the report of the October 1999 VA 
orthopedic examination contains no information indicating the 
presence or absence of functional loss due to weakened 
movement, excess fatigability, or incoordination of the 
knees.  Further, the Board is now required to consider the 
questions of separate compensable ratings for the knee 
disorders pursuant to VA General Counsel opinions in July 
1997 and August 1998.  See VAOPGPREC 23-7 and VAOGCPREC 9-98.  
In this regard X-rays of the knees were reportedly taken on 
the October 1999 examination but were not interpretted by a 
radiologist or the examining physician.  

It is apparent from the above that the VA orthopedic 
examination of October 1999 is not in compliance with the 
instructions contained in the Board's January 1999 remand.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board conferred on the 
veteran, as a matter of law, the right to compliance with the 
remand instructions.  Stegall v. West, 11 Vet. App. 268 
(1998).  

In view of the foregoing this case must therefore be again 
REMANDED to the RO for the following action:  

1. The veteran should again be scheduled 
for a VA orthopedic examination to 
determine the current degree of 
severity of his service-connected 
right and left knee disabilities.  All 
clinical findings must be reported in 
detail.  If X-rays of both knees were 
indeed performed in connection with 
the October 1999 VA orthopedic 
examination the reports of those X-
rays should be associated with the 
claims folder.  If X-rays of the knees 
were not performed in connection with 
the October 1999 VA orthopedic 
examinations, such must be performed 
so as to rule in or rule out the 
present existence of arthritis in each 
knee.  The claims folder must be made 
available to the examining physician 
so that the pertinent medical records 
may be studied in detail and the 
physician should state that he has 
reviewed the claims folder, including 
this remand, in his report of 
examination.  The examiner should 
report the pertinent medical 
complaints, symptoms and clinical 
findings, including ranges of motion 
of the right knee and left knee in 
degrees of flexion and extension.  The 
presence or absence of subluxation 
and/or lateral instability should be 
reported, and if present, whether such 
is severe, moderate, slight, or less 
than slight in degree.  The physician 
should also comment on functional 
limitation, especially in the 
workplace, due to pain in each knee in 
light of the provisions of 38 C.F.R. 
§§ 4.40, 4.45.  As such, the examiner 
should specifically comment regarding 
the presence of any pain on 
undertaking motion, weakened movement, 
excess fatigability, or incoordination 
caused by the veteran's right knee 
disorder and left knee disorder.  If 
pain on undertaking motion, weakened 
movement, excess fatigability, or 
incoordination is not observed, this 
should be specifically noted in the 
examination report.  The examiner 
should also comment as to whether or 
not arthritis is present in either, or 
both, knees.  

2. Then, the RO should review the claims 
folder and ensure that all the 
aforementioned development action has 
been completed.  If any development is 
incomplete, appropriate corrective 
action should be taken.  

3. Then, the RO should review the 
veteran's claim for increased ratings 
for his service-connected right knee 
and left knee disabilities with 
consideration of VAOGCPREC 23-97 and 
VAOPGCPREC 9-98, if arthritis is found 
to be present in either or both knees.  
If the benefits sought are not 
granted, he and his representative 
should be provided with a supplemental 
statement of the case containing all 
the pertinent laws and regulations.  
After the veteran has been afforded a 
reasonable opportunity to respond, the 
case should be returned to this Board 
for further appellate consideration, 
if otherwise appropriate.  


No action is required of the veteran unless he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional clarifying clinical evidence and to comply with 
precedent decisions of the Court.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



